PER CURIAM.
These two cases were consolidated, for the purposes of trial, with the case of Christina Kallunki v. City of Astoria, but three separate verdicts were rendered, one in favor of Christina Kallunki for $1,000, one in favor of Hans Grow-man for $1,500, and one in favor of Nikula and Asaikainen for $300. Thereupon three separate appeals were perfected to this court and it was stipulated between the parties, substantially, that only one appeal, that of Christina Kallunki, should be heard here, and the other two cases should follow the course of the Kallunki appeal in all things.
The Kallunki appeal having been dismissed as an abandoned appeal, and judgment therein affirmed against the appellant and its sureties, these two cases will take the same course, and the judgment of the lower court in each case will be affirmed, as upon an abandoned appeal.
Appeal Dismissed and Judgment Aeeirmed.
Burnett, J., took no part in the consideration of this motion.